United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                    UNITED STATES COURT OF APPEALS
                                                                       May 29, 2003
                            FOR THE FIFTH CIRCUIT
                             ____________________                Charles R. Fulbruge III
                                                                         Clerk
                                  02-50711
                            ____________________

                               STATE OF TEXAS,

                                  Plaintiff-Counter Defendant-Appellee,

                                   versus

              YSLETA DEL SUR PUEBLO; TIGUA GAMING AGENCY;
          THE TRIBAL COUNCIL; CARLOS HISA, Tribal Lieutenant
              Governor; FRANCISCO HERNANDEZ, Tribal Gaming
            Commissioner; ALBERT ALVIDREZ, Tribal Governor,

                         Defendants-Counter Claimants-Appellants,
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         (EP-99-CV-320-GTE)
_________________________________________________________________

Before WIENER and BARKSDALE, Circuit Judges, and FURGESON,
District Judge*.

PER CURIAM:**

     Ysleta Del Sur Pueblo appeals the district court’s refusal to

modify its 27 September 2001 permanent injunction barring gambling

activities on tribal lands.         Ysleta Del Sur Pueblo contends the

district    court   erred    by   not   allowing   it   to   participate      in



     *
          District Judge of the Western District of Texas, sitting
by designation.
     **
           Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
charitable bingo, carnival contests, and promotional player pool

activities.

     The denial of a modification to an injunction is reviewed for

abuse of discretion.         E.g., Rolex Watch USA, Inc. v. Meece, 158
F.3d 816, 823 (5th Cir. 1998), cert. denied, 526 U.S. 1133 (1999).

In the light of the parties’ oral arguments and briefs, pertinent

parts   of   the   record,    and   the       insufficiency   of   the   evidence

regarding potential “qualified organization” sponsors of carnival

contests, the district court did not abuse its discretion in

refusing to modify the injunction.

                                                                    AFFIRMED




                                          2